ACCEPTED
                                                                                                                                             05-15-01512-cv
                                                                                                                                 FIFTH COURT OF APPEALS
Appellate Docket Number: 05-15-0 1512-CV                                                                                                    DALLAS, TEXAS
                                                                                                                                     12/18/2015 11:58:04 AM
                                                                                                                                                 LISA MATZ
Appellate Case Style:         Justine Ingels                                                                                                         CLERK

                        Vs.
                              Diane R. Earnest

Companion Case No.:
                                                                                                                   FILED IN
                                                                                                            5th COURT OF APPEALS
                                                                                                                DALLAS, TEXAS
                                                                                                           12/18/2015 11:58:04 AM
Amended/corrected statement:                          DOCKETING STATEMENT (Civil)                                 LISA MATZ
                                                                                                                    Clerk
                                               Appellate Court:
                                          (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                 II. Appellant Attorney(s)
[81 Person     D   Organization (choose one)                                 [81 Lead Attorney
                                                                             First Name:        Ben
First Name:        Justine                                                   Middle Name:
Middle Name:                                                                 Last Name:         Taylor

Last Name:         Ingels                                                    Suffix:

Suffix:                                                                      Law Firm Name: Ted B. Lyon & Associates, P.C.

ProSe:    0                                                                  Address l:         18601 LBJ Freeway, Suite 525
                                                                             Address 2:

                                                                             City:              Mesquite
                                                                             State:     Texas                        Zip+4:   75150-5632
                                                                             Telephone:         (972) 279-6571            ext.
                                                                             Fax:       (972) 279-3021
                                                                             Email:     btaylor@tedlyon.com

                                                                             SBN:       19684500

I. Appellant                                                                 II. Appellant Attorney(s)
IZJ   Person   D   Organization (choose one)                                 IZJ     Lead Attorney
                                                                             First Name:        Richard
First Name:        Justine                                                   Middle Name: A.
Middle Name:                                                                 Last Name:         Mann

Last Name:         Ingels                                                    Suffix:

Suffix:                                                                      Law Firm Name: Ted B. Lyon & Associates, P.C.

ProSe:    0                                                                  Address 1:         18601 LBJ Freeway, Suite 525
                                                                             Address 2:




                                                                  Page 1 of 8
                                                      City:               Mesquite
                                                      State:      Texas                    Zip+4:      75150-5632
                                                      Telephone:          (972) 279-6571         ext.
                                                      Fax:        (972) 279-3021
                                                      Email:      rmann@tedlyon.com
                                                      SBN:        24079640

I. Appellant                                          II. Appellant Attorney(s)
~ Person      D Organization   (choose one)           ~       Lead Attorney
                                                      First Name:         Ted
First Name:      Justine                              Middle Name: B.
Middle Name:                                          Last Name:          Lyon

Last Name:       Ingels                               Suffix:     Jr.

Suffix:                                               Law Firm Name: Ted B. Lyon & Associates, P.C.

ProSe:    0                                           Address 1:          18601 LBJ Freeway, Suite 525
                                                      Address 2:
                                                      City:               Mesquite
                                                      State:      Texas                    Zip+4:       75150-5632
                                                      Telephone:          (972) 279-6571         ext.
                                                      Fax:        (972) 279-3021
                                                      Email:      tblyon@tedlyon.com

                                                      SBN:        12741500

III. Appellee                                         IV. Appellee Attorney(s)
~   Person     D Organization (choose one)            IZJ      Lead Attorney
                                                      First Name:         Gregory
First Name:      Diane                                Middle Name: R.
Middle Name: R                                        Last Name:          Ave
Last Name:       Earnest                              Suffix:
Suffix:                                               Law Firm Name: Walters, Balido & Crain, L.L.P.
ProSe:    0                                           Address 1:          Meadow Park Tower

                                                      Address 2:          10440 North Central Expressway, 15th Floor
                                                      City:               Dallas
                                                      State:      Texas                     Zip+4:      75231
                                                      Telephone:          (214) 749-4805            ext.
                                                      Fax:        (214) 760-1670
                                                      Email:      greg.ave@wbclawfmn.com
                                                      SBN:        01448900




                                              Page 2 of8
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Personal Injury

Date order or judgment signed: September II, 2015                        Type of judgment:   Jury Trial
Date notice of appeal filed in trial court: December I 0, 20 I5
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal of appealable order: DYes IZJ No
If yes, please specifY statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):            DYes IZJ No
If yes, please specifY statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):           DYes ~No

Permissive? (See TRAP 28.3):                  DYes IZJ No
If yes, please specifY statutory or other basis for such status:


Agreed? (See TRAP 28.2):                      DYes IZJ No
If yes, please specifY statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:          DYes IZJ No
If yes, please specifY statutory or other basis for such status:


Does this case involve an amount under $100,000?         D Yes IZJNo
Judgment or order disposes of all parties and issues: IZJ Yes DNo
Appeal from fmal judgment:                               IZJ Yes D No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?      D Yes IZJNo

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                IZJYes DNo                    If yes, date filed: October 8, 2015
Motion to ModifY Judgment:           DYes      IZJ No              Ifyes, date filed:
Request for Findings of Fact         DYes      1Zl No              Ifyes, date filed:
and Conclusions of Law:
                                     DYes      IZJ No              Ifyes, date filed:
Motion to Reinstate:
Motion under TRCP 306a:
                                     DYes      IZJ No               If yes, date filed:

Other:                               DYes IZJ No
If other, please specifY:

VII. lndigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:     DYes IZJ No                    If yes, date filed:

Contest filed in trial court:       DYes      D No                 If yes, date filed:

Date ruling on contest due:

Ruling on contest: D Sustained           D Overruled               Date ofruling:

                                                                    Page 3 of8
Vlll. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?     DYes IZ] No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court And Record

Court:     County Court at Law No. 1                                 Clerk's Record:
County: Dallas County
                                                                     Trial Court Clerk:    D District IZJ County
Trial Court Docket Number (Cause No.): CC-13-05584-A                 Was clerk's record requested?       IZ] Yes   0 No

                                                                     If yes, date requested: December 9, 2015
Trial Judge (who tried or disposed of case):                         If no, date it will be requested:
First Name:       Hon. D'Metria                                      Were payment arrangements made with clerk?
Middle Name:                                                                                                 IZJYes 0No 0Indigent
Last Name:        Benson
                                                                     (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         600 Commerce Street
Address 2:         5th Floor West Tower
City:              Dallas
State:    Texas                        Zip+ 4: 75202
Telephone:     (214) 653-7556           ext.
Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?           IZ]Yes 0   No
Was reporter's record requested?        IZ]Yes 0No

Was there a reporter's record electronically recorded? IZJ Yes D No
Ifyes, date requested: December 9, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? IZ]Yes 0 No Oindigent




                                                              Page 4 of8
IZJ Court Reporter                       0     Court Recorder
D Official                               D Substitute



First Name:         Cathye
Middle Name:
Last Name:          Moreno
Suffix:
Address 1:          600 Commerce Street
Address 2:
City:               Dallas
State:    Texas                       Zip+ 4: 75202
Telephone:        (214) 653-7496        ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed: DYes IZJ No              If yes, date filed:

Will file :   0   Yes IZJ No



XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?          0   Yes   IZJ No
If yes, briefly state the basis for your request:



XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 1Oth, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                      0   Yes   IZJ No
Ifno, please specify:
Has the case been through an ADR procedure?           IZJYes    D No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?          IZJ Pre-Trial      0    Post-Trial   0   Other
If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):



How was the case disposed of?        Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded.

If money judgment, what was the amount? Actual damages:                    $0.00
Punitive (or similar) damages: $0.00

                                                                       Page 5 of 8
Attorney's fees (trial):    $0.00
Attorney's fees (appellate):   $0.00
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?    DYes ~No
                                                                                          ----------------------------------
Does judgment have language that one or more parties "take nothing"?        ~Yes    D No
Does judgment have a Mother Hubbard clause? DYes ~ No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):   ~    l D 2 D 3 D 4 D 5
Please make my answer to the preceding questions known to other parties in this case.          ~Yes D     No
Can the parties agree on an appellate mediator? DYes ~No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                    Fax                         Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:      Richard Mann



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                  Trial Court:

  Style:

     Vs.




                                                               Page 6 of8
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              D Yes ~ No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? DYes ~ No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            DYes D No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your fmancial circumstances to the Pro Bono Committee? DYes ~ No
lfyes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or prose party)                                                     Date:            December 18,2015



Printed Name: Richard Mann                                                                State Bar No.:   24079640



Electronic Signature: Richard Mann
    (Optional)




                                                                Page 7 of8
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on December 18,2015



Signature of counsel (or prose party)                                     Electronic Signature: Richard Mann
                                                                                (Optional)

                                                                          State Bar No.:     24079640
Person Served
Certificate of Service Requirements (TRAP 9 .5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           ( 1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      December 18, 2015
Manner Served: eServed

First Name:       Gregory

Middle Name:      R
Last Name:        Ave
Suffix:
Law Firm Name: Walter, Balido & Crain, LLP

Address 1:        10440 North Central Expressway, 15th Floor
Address 2:
City:             Dallas
State     Texas                       Zip+4:   75231
 Telephone:       (214) 749-4805      ext.
Fax:      (214) 760-1670
Email:    greg.ave@wbclawfirm.com
If Attorney, Representing Party's Name: Diane Earnest




                                                                Page 8 of8